Citation Nr: 0111542	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  98-12 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active duty from March 1943 to January 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  This case was advanced on the 
docket.  See 38 C.F.R. § 20.900(c) (2000).  

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The veteran had hearing of the whispered voice of 15/15 in 
each ear on examinations for entrance into and separation 
from active service and his service medical records (SMRs) 
are otherwise negative for hearing loss.  No mention was made 
of hearing loss in the veteran's initial VA compensation 
claim in November 1947.  

It is claimed that his inservice combat exposure to acoustic 
trauma as a light tank crewman caused his current bilateral 
hearing loss.  In his October 1996 claim for compensation, he 
reported having received treatment for bilateral hearing loss 
from an unspecified source in 1946 in Poughkeepsie, New York.  

Private clinical records reflect that the results of the 
earliest audiogram in February 1984 document a bilateral 
hearing loss under VA standards.  See 38 C.F.R. § 3.385 
(2000).  Letters in March 1984 from the veteran's then 
employer, IBM, Inc., to his prior employers indicates that 
the prior employers were notified that the veteran had a pre-
existing hearing loss.  Those prior employers were the Dutton 
Lumber Company, who had employed the veteran from 1956 to 
1976, and Seaboard Shipping Company, who had employed the 
veteran from June 1978 to July 1982.  

Private clinical records also reflect that in conjunction 
with audiometry testing in August 1984 it was noted that the 
veteran was "aware of a hearing loss" which "resulted from 
an unknown cause" and his "age at the time of hearing loss 
is unknown" but "in the military [he] was exposed to 
firearms. [sic] artillery and engines for 1 to 4 years."  It 
was also noted that he did not wear hearing protection on the 
job and had not been exposed to excessive noise prior to this 
examination.  

A report of VA audiometry testing in September 1996 reflects 
that the veteran reported a "gradual loss in high pitched 
sounds."  On VA audiometry testing in April 1997 the veteran 
related having been in combat as a driver and gunner in a 
tank crew and that he had had reduced hearing for 
approximately 6 months after being discharged from service.  
On examination that same day by another VA physician it was 
reported that the veteran's prior employment at a lumber yard 
had not entailed duties in a sawmill around loud equipment, 
nor was he exposed to loud noises in his employment with IBM, 
Inc.  It was stated that his:

"hearing loss is most likely a combination 
of prior noise exposure related to his 
military activities, as well as 
presbycusis.  Based on his history, he did 
not develop noticeable hearing loss until 
10 years ago.  However, given his history 
of prior significant noise exposure during 
the military, it is very likely that he at 
least had some hearing loss which was not 
significant enough to effect him socially.  
The additional loss caused by presbycusis 
may have resulted in his eventual 
development of hearing problems."  

The Board notes that presbycusis is a "lessening of hearing 
acuteness resulting from degenerative changes in the ear that 
occur especially in old age [] and diabetes."  Godfrey v. 
Brown, 8 Vet. App. 113, 120 - 21 (1995).  

Given the absence of the earliest post service private 
clinical records, it is the judgment of the Board that 
further development would be helpful.  Accordingly, this case 
is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hearing loss 
since discharge from active service.  
This should specifically include the full 
name or identification and address of the 
private clinical source that first 
treated the veteran for hearing loss in 
1946.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The RO should take the appropriate 
steps to contact the veteran's former 
employers prior to his being employed by 
IBM, Inc. and inquire whether there are 
any records pertaining to either the 
veteran's possible exposure to acoustic 
trauma or any hearing loss.  If 
necessary, the RO should obtain the 
necessary release forms from the veteran.  

3.  The RO should determine whether the 
veteran was exposed to acoustic trauma 
during combat within the meaning of 
38 U.S.C.A. § 1154(b) (West 1991 & Supp. 
2000) and 38 C.F.R. § 3.304(d) (2000).  

4.  Then the veteran should be afforded a 
VA audiology examination to determine the 
nature and etiology of the veteran's 
bilateral hearing loss.  If it is 
determined by the RO that the veteran was 
exposed to acoustic trauma during combat, 
the RO must so notify the VA examiner 
that in rendering a diagnosis or opinion 
such a clinical history must be taken as 
credible.  The examiner should be 
requested to render an opinion as to 
whether it is more likely, less likely or 
as likely as not  that the veteran's 
bilateral hearing loss is related to 
military service or any incident during 
military service, to include acoustic 
trauma during combat.  The claims folders 
should be made available to the examiner 
for review before the examination.  All 
indicated tests and studied should be 
conducted.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, the veteran is advised 
that failure to report for scheduled examinations may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


